Title: Thomas Jefferson’s List of Debts and Assets, [ca, 27 February–14 July 1820]
From: Jefferson, Thomas
To: 


					
						
							
								ca. 27 Feb.–14 July 1820
							
						
					
					
						
							20. Mar. small debts
							 
							 
							 
							debts
							 
							 
						
						
							
								✓
							
							
								
								Johnson Jas W.
								
							
							9.
							20
							
							
								✓
							
							
								
								Mayo
								
							
							40.
							
						
						
							
								✓
							
							
								
								Barnes John
								
							
							10.
							 
							
							
								✓
							
							
								
								Wood Wm
								
							
							133.
							33
						
						
							
								✓
							
							
								
								Defoe
								
							
							5.
							83
							
							
								✓
							
							bank discts
							80.
							32
						
						
							
								✓
							
							
								
								Carden
								
							
							abt
							5.
							 
							
							
								✓
							
							
								
								Steele
								
							
							17.
							44
						
						
							
								✓
							
							
								
								Suttle
								
							
							
								
									
								
								24
							
							 
							
							
								✓
							
							
								
								Coffee
								
							
							65.
							
						
						
							
							
								
								Bacon
								
							
							abt
							6.
							 
							
							
							
							355.77
							 
							
						
						
							
								✓
							
							
								
								
								Rachael
								
								
							
							12.
							 
							
							
								✓
							
							
								small debts as before
							
							218.
							82
						
						
							
								✓
							
							Nace & Davy
							2 + 1.62
							3.
							62
							
							
								✓
							
							
								
								Lewis Howell
								
							
							125.
							
						
						
							
								✓
							
							
								
								Kinsolving
								
							
							abt
							2.
							 
							
							
								✓
							
							
								Leitch for cash
							
							115.
							33
						
						
							
								✓
							
							
								
								McAfee
								
							
							abt
							
								30 
							 
							
							
							
							459.15
							 
							
						
						
							
								✓
							
							
								
								Ragland
								
							
							abt
							10.
							 
							Aug. 15.
							
								✓
							
							
								
								Wood Drury
								
							
							144.
							
						
						
							
								✓
							
							
								
								Watkins
								
							
							abt
							
								60 
							 
							
							
								✓
							
							
								
								University
								
							
							300
							
						
						
							
								✓
							
							
								
								Dawson
								
							
							}
							about
							30 
							 
							
							
								✓
							
							
								do for Rogers
							
							56.
							62
						
						
							
								✓
							
							
								
								Watson
								
							
							
							
								✓
							
							
								 for Holmes
							
							60.
							
						
						
							
							
								
									
									Wait & Winn
									
								
							
							
							
								✓
							
							
								Garret for Laporte
							
							125.
							
						
						
							
							
								
									
									
										Bram & Jones
									
									
								
							
							Jan. 1. 
							
								✓
							
							
								
								Craven John
								
							
							
								22
							
							22 
							
						
						
							
							
								
								Coles John
								
							
							15.
							 
							 
							
							
							752.62
							 
							
						
						
							
							travelling
							50.
							 
							June 18.
							
								✓
							
							
								
								Smith Andrew
								
							
							68.
							78
						
						
							
							
							218.
							82
							
							
								✓
							
							
								
								Laval
								
							
							71.
							
						
						
							
							
							 
							 
							
							
								✓
							
							
								
								Ingersol
								
							
							6.
							
						
						
							
							
							 
							 
							
							
								✓
							
							
								
								Cary
								
							
							21.
							25
						
						
							
							
							 
							 
							
							
								✓
							
							
								
								Gray
								
							
							37.
							75
						
						
							
							
							 
							 
							
							
							
							204.78
							 
							
						
						
							
								
							
							
							 
							 
							
							
								✓
							
							
								Wells for Bacon
							
							
								
									
								
								213.
							
							
						
						
							
							
							 
							 
							
							
								✓
							
							
								Dawson for Laporte
							
							abt
							350.
							
						
						
							
							
							 
							 
							
							
							
								
									
									do for Meeks
									
								
							
							555  
							 
							
						
						
							
							Resources.
							 
							 
							
							
								✓
							
							
								
								Hepburn
								
							
							49.
							34
						
						
							
							
								Gibson. balance
									Feb. 22
							
							109.
							57
							July 19
							
								✓
							
							
								
								White
								
							
							143.
							56
						
						
							
							
								T.J.R. flour 153.B. abt
							
							612.
							 
							
							
							
							
								252.90
							
							 
							
						
						
							
							
								Rand.
									&
									cash
									Colcl. 110.B.
							
							251495.
							
								17
								0
								
							
							
							
								✓
							
							
								
								Clay
								
							
							abt
							60.
							
						
						
							
							   their old debt
							194.
							61
							
							
							
							252.90
							 
							
						
						
							
							Th: J. R. cash
							251.
							17
							
							
								✓
							
							
								
								Perry
								
							
							40.
							
						
						
							
							
								12. M. ℔ tobo
							
							720.
							 
							
							
							
								
								Chisolm
								
							
							abt
							12.
							
						
						
							
							
								Rand. & Col. flour bar.
							
							1677
							670.
							80
							
							
							
								
								Carden
								
							
							60.
							
						
						
							
							
							3053.15
							3053.
							15
							
							
								✓
							
							
								
								Massie
								
							
							abt
							38.
							
						
						
							
							
							
							 
							 
							
							
							
								Johnson & Peyton
							
							100.
							
						
						
							
							
							 
							 
							
							
							
							250.
							 
							
						
						
							
							
							 
							 
							
								✓
							
							
								
									
									
									Leroy & Bayard
									
									
								
							
							125.
							
						
						
							
							
							 
							 
							
							
								✓
							
							
								
								Pini
								
							
							444.
							
						
						
							
							
							 
							 
							
							
								✓
							
							
								
								Dodge
								
							
							769.
							200.
							 
						
						
							
							
							 
							 
							
							
							
							
							3599.
							22
						
						
							
							
							 
							 
							
							
							
								
								Wait
								
							
							abt 200.
							 
							
						
						
							
							
							 
							 
							
							
							
								
								Higgenbotham
								
							
							143.33
							 
							
						
					
					
					
						
							Notes in bank.
							
							D 
							
							
						
						
							1820. July 14. sent. Bank 
							Virga. 
							1378.
							
							P.G. endorser
						
						
							
							US. 
							2250.
							}
							
								
								Th: J. R
								
							
						
						
							
							
							3000
						
						
							
							Farmer’s 
							3000.
							
							Th: J. R. & B.P.
						
					
				 